Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 1 of 22 PageID #: 125




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 AVIVA STAHL,

       Plaintiff,

       v.                                          No. 19-CV-4142 (BMC)

 FEDERAL BUREAU OF PRISONS, and                    DECLARATION OF JAMES PHELPS
 DEPARTMENT OF JUSTICE,

       Defendants.


                            DECLARATION OF JAMES PHELPS

      I, James Phelps, do hereby declare and state as follows:

1.    I am employed by the United States Department of Justice [“DOJ”], Federal Bureau of

      Prisons [“BOP”], as the Correctional Services Administrator for the North Central

      Regional Office, located in Kansas City, Kansas. I have been employed in this capacity

      since July 22, 2018. Prior to that time, I was employed as Captain at the United States

      Penitentiary-Lee, located in Jonesville, Virginia, and I have been employed with the BOP

      since September 2001.

2.    I make the statements herein based on my review of the official files and records of the

      BOP to which I have authorized access, and on my personal knowledge and experience

      acquired through the performance of my official duties. Due to the nature of my career

      progression in various correctional services divisions within BOP, I am intimately familiar

      with BOP’s procedures and protocols related to inmate hunger strikes and calculated uses

      of force incident thereto.

3.    I am aware that the above-captioned litigation is currently pending under the Freedom of

      Information Act [“FOIA”], pertaining to BOP’s decision to withhold from disclosure


                                               1
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 2 of 22 PageID #: 126




      thirteen (13) videotapes that depict two calculated uses of force in November 2015

      involving inmate Mohammad Salameh, Reg. No. 34338-054, while he was incarcerated at

      the Administrative Maximum facility in Florence, Colorado (“Florence ADX”).

4.    Specifically, I understand that in response to a FOIA request from the Plaintiff, BOP

      withheld six (6) videotapes depicting the involuntary medical administration of hydration

      to inmate Salameh on November 4, 2015, and another seven (7) videotapes depicting the

      involuntary medical administration of nutrition to inmate Salameh on November 11, 2015.

5.    The purpose of this declaration is to explain BOP’s procedures and protocols related to

      hunger strikes and calculated uses of force and to explain and justify BOP’s withholding

      of the videos at issue in this case, including the techniques and procedures for law

      enforcement investigations depicted therein.

                                  BOP HUNGER STRIKE POLICY

6.    Pursuant to 18 U.S.C. § 4042, BOP has a statutory obligation to provide for the

      safekeeping, care, and subsistence of all persons in its custody. This obligation, of course,

      includes the responsibility to monitor the health, welfare, and nutrition of inmates in its

      custody, and to ensure that appropriate steps are taken to preserve and protect inmates’

      lives. This is a responsibility that BOP takes extremely seriously.

7.    Inmates sometimes take actions while in custody that put their own health and lives in

      serious jeopardy. One such action is the hunger strike – a conscious decision by an inmate,

      for whatever reason, to refuse for an extended period of time to consume the nutrition

      and/or hydration provided to him at his facility. Although hunger strikes are relatively rare

      within the BOP system, they are not unheard of. Some inmates have been known to engage

      in hunger strikes repeatedly over the course of their incarceration, including inmate



                                               2
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 3 of 22 PageID #: 127




      Salameh, who apparently undertook dozens of such strikes during the years he was in

      custody at Florence ADX.

8.    The failure to consume proper nutrition and/or hydration for an extended period of time

      can place an individual’s life and health in extreme jeopardy, leading to organ failure and

      even death. To prevent this outcome, BOP has developed a specific policy and protocol for

      responding to inmate hunger strikes, aimed at preserving and protecting inmates’ lives in

      a humane and appropriate manner in accordance with BOP’s statutory obligation of

      safekeeping. A copy of this publicly-available policy, Program Statement PS 5562.05,

      Hunger Strikes, is attached as Exhibit A.

9.    According to the policy, “[i]t is the responsibility of the Bureau of Prisons to monitor the

      health and welfare of individual inmates, and to ensure that procedures are pursued to

      preserve life.” The procedures can be summarized as follows: 1) review, document, and

      report every incident of an inmate on hunger strike; 2) regularly monitor the inmate’s health

      and welfare; 3) offer food and beverages on a regular basis to any inmate on hunger strike;

      and 4) as a last resort, administer involuntary medical treatment when an inmate’s life or

      health is seriously threatened. Exh. A at 1-2.

10.   Pursuant to PS 5562.05, an inmate is determined to be on hunger strike (1) when he

      communicates that fact to staff and is observed by staff to be refraining from eating for a

      period of time, ordinarily in excess of 72 hours, or (2) when staff observe the inmate to be

      refraining from eating for a period in excess of 72 hours. Exh. A at 2. Once a hunger strike

      is confirmed, the inmate is referred to medical or mental health staff for evaluation and

      treatment, as appropriate. Ordinarily, the hunger striking inmate is placed in a medically

      appropriate locked room for close monitoring and tracking of nutritional intake and output.

      Cells designated for hunger striking inmates are typically single-cell observation rooms

                                                3
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 4 of 22 PageID #: 128




      with water shut-off capabilities and where contact with other inmates is restricted, to

      prevent passing of food or liquid items to a hunger striking inmate. This permits staff to

      closely monitor a hunger striking inmate’s nutritional intake and need for treatment. See

      Exh. A at 3.

11.   When an inmate is initially referred for a medical evaluation under the hunger strike policy,

      medical staff ordinarily perform the following procedures: 1) height and weight measured

      and recorded; 2) vital signs taken; 3) urinalysis testing; 4) referral for psychological and/or

      psychiatric evaluation; 5) general medical evaluation; 6) radiographs if clinically indicated;

      and 7) laboratory studies if clinically indicated. Additional evaluations and/or tests may

      also be performed if determined to be clinically necessary and appropriate by medical staff.

      Exh. A. at 4.

12.   Following the initial medical evaluation, the inmate’s weight and vital signs are taken and

      recorded at least once every 24 hours for the duration of the hunger strike, and the other

      procedures and evaluations set forth above are repeated as medically indicated. See Exh.

      A at 4. Inmates on hunger strike are provided three (3) nutritious meals per day and an

      adequate supply of drinking water or other beverages, which are delivered to the inmate’s

      cell. In addition, all commissary food is removed from the cell, and the inmate is not

      permitted to purchase any commissary food while under hunger strike management, in

      order to allow staff to adequately monitor food and water intake and output. Exh. A at 5.

13.   Inmates are regularly and repeatedly encouraged by BOP medical and correctional staff to

      end their strikes and to consume the food and beverage provided to their cells. As a last

      resort, involuntary treatment of an inmate on hunger strike is considered when a physician

      determines that, as a result of inadequate intake or abnormal output, the inmate’s life or

      health will be threatened if nutrition or hydration is not taken immediately. Exh. A at 6.

                                                4
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 5 of 22 PageID #: 129




14.   Prior to the administration of involuntary treatment, BOP staff are required to make

      reasonable efforts to convince the inmate to voluntarily accept treatment, and to explain to

      him the medical risks of not accepting treatment. Exh. A at 6. If the facility physician

      determines, after reasonable but unsuccessful efforts to convince the inmate to accept

      treatment voluntarily, that a medical necessity for immediate treatment of a life or

      permanent-health threatening situation exists, then the physician, and only the physician,

      may order that treatment be administered to the inmate without his consent. Exh. A at 6.

      Ordinarily, involuntary treatment consists of nasogastric tube for feeding and/or the

      intravenous (IV) administration of fluids. Exh. A at 7.

15.   After the decision is made to administer involuntary medical treatment, clinical and

      laboratory monitoring is continued as necessary until the inmate’s life or permanent health

      is no longer threatened. Involuntary treatment will normally continue until adequate oral

      intake of food and liquid is achieved, but medical monitoring may continue at the

      physician’s discretion beyond that point. Exh. A at 8. Only a physician may release an

      inmate from hunger strike evaluation and involuntary treatment. Exh. A at 8.

16.   According to the hunger strike policy, physicians responsible for medical care of inmates

      on hunger strike are free to exercise their own sound medical judgment. Each hunger strike

      case is to be evaluated on its own merits and individual circumstances, and treatment must

      be provided within the bounds of sound medical practice. Exh. A at 8.

17.   PS 5562.05 provides that when a physician orders the involuntary administration of

      medical treatment in response to a hunger strike, it is considered a calculated use-of-force.

      As such, the administration of treatment must be videotaped, and all staff involved must

      follow the procedures outlined in BOP’s use of force policy. See Exh. A at 7.



                                               5
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 6 of 22 PageID #: 130




                                     BOP USE OF FORCE POLICY

18.   BOP’s policy concerning use of force is set forth in PS 5566.06, Use of Force and

      Application of Restraints, which is publicly available and is attached hereto as Exhibit B.

      BOP puts use of force incidents into two categories: 1) immediate; and 2) calculated. Exh.

      B. at 3-4. Involuntary administration of medical treatment in response to a hunger strike is

      considered a calculated use of force, because there is generally time to plan and implement

      protocols in advance, such as by coordinating staff to attempt confrontation avoidance, and

      by preparing a team of staff to implement the use of force procedures.

19.   During a calculated use of force incident, participating staff are required to wear protective

      equipment and clothing. See Exh. B at 9. In addition, staff must be personally willing to

      participate in calculated uses of force, and must affirm such willingness explicitly on

      camera prior to the commencement of the use of force. See Exh. B. at 9. Regardless of the

      reason for initiating a use of force, the identities of the staff members participating in

      calculated uses of force are never released to the inmate or to other third parties.

20.   Pursuant to the use of force policy, the entire execution of a calculated use of force, from

      the introduction of all staff participating, and the post-incident debriefing, must be

      documented and videotaped, and this documentation must be forwarded for review by the

      Regional Director. Exh. B at 5. Thus, all involuntary administrations of medical treatment

      involving an inmate on hunger strike are reviewed by the Regional Office to ensure

      compliance with BOP policy.

21.   The original videotapes documenting a calculated use of force are maintained and secured

      as evidence in the appropriate Special Investigative Services [“SIS”] office. Exh. B at 19.

      SIS is a component of BOP’s Correctional Services Department and is responsible, among

      other duties, for assisting in the investigation of criminal acts, for tracking the activities of

                                                 6
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 7 of 22 PageID #: 131




      certain inmates, and for training staff on intelligence-gathering methods and issues. The

      videotapes are saved at the SIS office for two and a half (2 1/2) years, unless specifically

      needed after that time for evidence or other legal purposes. Exh. B at 20.

                        CONTENT OF THE NOVEMBER 4, 2015, VIDEOS

22.   The first 6 videos at issue depict a calculated use of force at Florence ADX on November

      4, 2015, in which inmate Salameh was provided involuntary medical treatment,

      specifically, IV hydration, due to his deteriorating medical condition and significant hazard

      to his health resulting from an intentional hunger strike.

23.   The incident was filmed from two slightly different angles using two different video

      cameras, each of which divided the incident into three parts, of roughly 30, 30, and 12

      minutes in length, respectively; hence, the six videos collectively document an incident of

      about 72 minutes in duration, shot from two different perspectives. The substance of what

      is depicted in each camera’s view is identical, so my description below encompasses all

      six videos.

24.   As is the case in any video-recording of a calculated use of force in the BOP system, the

      videos begin with a correctional services supervisor, specifically a Lieutenant, introducing

      himself to the cameras. The two BOP staff members operating the handheld video cameras

      then introduce themselves by name and title; during this introduction, the camera operators’

      faces cannot be seen, but they are occasionally visible on each other’s cameras as the videos

      continue. The Lieutenant then describes the situation and the need for the calculated use of

      force. The Lieutenant’s face is clearly shown, with his name also depicted on his uniform,

      and he describes the specific procedures that will be taking place during the calculated use

      of force, including the order in which specific security measures will be conducted. In the

      background, the location and nature of medical equipment can be seen.

                                                7
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 8 of 22 PageID #: 132




25.   The video cameras then focus one by one on each of the staff members involved in the

      calculated use of force, including both security and medical personnel. Each staff member

      identifies himself, his job title, and the specific duties and/or responsibilities he has been

      assigned to carry out during the calculated use of force (for example, what part of the

      inmate’s body he has been given responsibility to restrain), and he verbally states that he

      is a willing participant in the calculated use of force. The medical personnel discuss the

      inmate’s medical condition, explain the need for involuntary treatment, and describe the

      procedures they intend to use. The videos clearly show the staff members’ faces, along

      with the protective gear and security equipment each staff member dons and carries during

      the calculated use of force.

26.   The Lieutenant then performs a visual inspection of the security equipment and protective

      gear each staff member is wearing or carrying. During the inspection, specific security

      equipment can be seen, and through the Lieutenant’s inspection, the videos reveal how

      some of the security equipment works. The videos also reveal the specific security

      equipment and protective gear that each individual staff member is carrying.

27.   The videos then depict the staff members navigating through the institution, traveling as a

      group to the observation cell in which inmate Salameh is housed. Security doors and other

      institutional equipment can be seen during this travel. The videos show staff arriving

      together at inmate Salameh’s cell, and a staff member trained in conflict avoidance

      attempting to gain Salameh’s compliance to voluntarily come to the cell door for a medical

      evaluation.

28.   When inmate Salameh refuses to voluntarily be removed from his cell, the Lieutenant

      provides specific instructions to the staff in order to carry out the cell extraction component

      of the calculated use of force. A staff member utilizes a set of keys to unlock the cell door,

                                                8
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 9 of 22 PageID #: 133




      and he and other staff members enter the cell. Again, the specific security equipment and

      protective gear donned by each staff member can be seen in the videos. After staff members

      enter inmate Salameh’s cell, the Lieutenant continues to give directions to the team to carry

      out the cell extraction. The videos reveal the specific steps taken to restrain the inmate, as

      well as the specific security equipment used to restrain him.

29.   After inmate Salameh is removed from his cell, he is weighed on a nearby scale and placed

      in a wheelchair. He is then escorted to another area of the institution. During this travel,

      the layout of this area of Florence ADX, including both secure and unsecured doors, can

      be seen in the videos. Additionally, as the staff members are escorting him to the other

      area, their protective equipment, as well as specific security equipment, is clearly and

      closely shown on the videos.

30.   Once the team and the inmate arrive at the other area of the institution, medical staff

      evaluate inmate Salameh, take his vital signs and conduct a physical examination. During

      this process, the staff members’ security and protective equipment can be seen on the

      videos, as well as the specific hand and leg restraints applied to inmate Salameh. In

      addition, medical supplies, staff computers, and other equipment can be seen in the

      background.

31.   After the medical examination, inmate Salameh is informed that he needs immediate liquid

      intake due to signs of severe dehydration, and he is asked whether he will drink on his own.

      Medical staff make reasonable efforts to convince the inmate to voluntarily accept

      treatment, and they explain to him the medical risks of not accepting treatment. When the

      inmate refuses to accept treatment voluntarily, medical staff inform him that a medical

      necessity for immediate treatment of a life or permanent-health threatening situation exists,

      and that the physician has ordered that treatment be administered to the inmate without his

                                                9
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 10 of 22 PageID #: 134




       consent. Medical staff then prepare to administer IV hydration to inmate Salameh. This

       process includes drawing blood, and then preparing the IV line. During this process, inmate

       Salameh is once again offered the opportunity to drink, but he refuses.

 32.   Just prior to the administration of IV fluids, medical staff request that inmate Salameh’s

       hand restraints be modified to facilitate insertion of the IV line. The videos show staff

       retrieving keys, depicting both the specific staff member holding the keys as well as the

       specific location in which the keys were secured. The keys are utilized to adjust and re-

       apply the hand restraints, and are then returned to the staff member, who secures the keys

       in the same area from which he retrieved them.

 33.   The medical staff then administers treatment to inmate Salameh through IV hydration.

       Once they are satisfied with his liquid intake and its effect on his medical condition,

       medical staff disconnect the IV and encourage inmate Salameh to resume eating and

       drinking.

 34.   The use of force team then escorts Salameh out of the area, back to his observation cell.

       Again, the layout of this area of Florence ADX, including both secure and unsecured doors,

       can be seen in the videos, as well as close-up views of security and protective equipment

       donned and/or carried by staff. After inmate Salameh is returned to his cell, the videos

       show staff removing his restraints, while the Lieutenant provides directions to the staff.

       Staff then secure the cell, and the videos again show which staff members carry the keys

       for this purpose. The videos then show the inside of inmate Salameh’s cell, in which he is

       seen sitting on the bed.

 35.   After inmate Salameh is secured in his cell, the staff members are seen navigating through

       the institution again, to a location where they conduct a debrief of the incident. During this

       debrief, the Lieutenant describes the calculated use of force, including the specific actions

                                                10
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 11 of 22 PageID #: 135




       that were taken by the staff to restrain inmate Salameh in preparation for the medical

       treatment. One by one, each staff member again introduces himself, describing the specific

       duties he was assigned and how he carried out those duties, and indicating whether he had

       any injuries following the incident. Medical staff also introduce themselves, describing the

       treatment they administered and the inmate’s medical condition. The camera operators also

       introduce themselves by name and title again. The videos concerning the calculated use of

       force involving the involuntary administration of hydration to inmate Salameh on

       November 4, 2015, then come to an end.

                        CONTENT OF THE NOVEMBER 11, 2015 VIDEOS

 36.   The next 7 videos at issue depict a calculated use of force at Florence ADX on November

       11, 2015, in which inmate Salameh was provided involuntary medical treatment,

       specifically, liquid nutrition provided through a nasogastric tube, due to his deteriorating

       medical condition and significant hazard to his health resulting from an intentional hunger

       strike.

 37.   The incident was filmed from two slightly different angles using two different video

       cameras. The first camera divided the incident into four parts, of roughly 30, 13, 30, and 2

       minutes in length, respectively; the second camera divided the incident into three parts, of

       roughly 30, 30, and 15 minutes in length, respectively. Hence, the seven videos collectively

       document an incident of about 75 minutes in duration, shot from two different perspectives.

       The substance of what is depicted in each camera’s view is identical, so my description

       below encompasses all seven videos.

 38.   As is the case in any video-recording of a calculated use of force in the BOP system, and

       similar to the November 4, 2015, videos, the November 11, 2015, videos begin with a

       correctional services supervisor, specifically a Lieutenant, introducing himself to the

                                               11
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 12 of 22 PageID #: 136




       cameras. The two BOP staff members who operated the handheld video cameras then

       introduce themselves by name and title; during this introduction, the camera operators’

       faces cannot be seen, but they are occasionally visible on each other’s cameras as the videos

       continue. The Lieutenant then describes the situation and the need for the calculated use of

       force. The Lieutenant’s face is clearly shown, and he describes the specific procedures that

       will be taking place during the calculated use of force, including the order in which specific

       security measures will be conducted. In the background, the location and nature of medical

       equipment, as well as several secure and unsecure doors and an exit sign, can be seen.

 39.   The video cameras then focus one by one on each of the staff members involved in the

       calculated use of force, including both security and medical personnel. Each staff member

       identifies himself, his job title, and the specific duties and/or responsibilities he has been

       assigned to carry out during the calculated use of force (for example, what part of the

       inmate’s body he has been given responsibility to restrain), and he verbally states that he

       is a willing participant in the calculated use of force. The medical personnel discuss the

       inmate’s medical condition, explain the need for involuntary treatment, and describe the

       procedures they intend to use. The videos clearly show the staff members’ faces.

 40.   The Lieutenant then performs a visual inspection of the security equipment and protective

       gear each staff member is wearing or carrying. During the inspections, the specific security

       equipment and protective gear that each individual staff member is carrying is visible.

 41.   The videos then show the staff members navigating through the institution, traveling as a

       group to the observation cell in which inmate Salameh is housed. Security doors and other

       institutional equipment can be seen during this travel. The videos show staff arriving

       together at inmate Salameh’s cell, and a staff member trained in conflict avoidance



                                                12
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 13 of 22 PageID #: 137




       attempting to gain Salameh’s compliance to voluntarily come to the cell door for a medical

       evaluation.

 42.   At this time, the Lieutenant indicates that inmate Salameh has voluntarily agreed to come

       to his cell door and submit to hand restraints. A staff member then moves to the door and

       utilizes a set of keys to unlock the food slot of the cell, at which time other staff members

       apply hand restraints to inmate Salameh through the food slot. Again, the specific security

       equipment and protective gear donned by each staff member can be seen in the videos.

       Inmate Salameh’s cell is then unlocked by a staff member carrying those specific keys, and

       additional restraints are applied to inmate Salameh. The Lieutenant is seen and heard giving

       directives to the staff members to carry out specific duties, and in particular, the security

       measures involved in restraining an inmate during a calculated use of force. The videos

       reveal the specific steps taken to restrain the inmate, as well as the specific security

       equipment used to restrain him.

 43.   After inmate Salameh is placed in restraints, the team escorts him to another area of the

       institution. During this travel, the layout of this area of Florence ADX, including both

       secure and unsecured doors, can be seen in the videos. Additionally, as the staff members

       are escorting him to the other area, their protective equipment, as well as specific security

       equipment, is clearly and closely shown on the videos.

 44.   Once the team and the inmate arrive at the other area of the institution, medical staff

       evaluate inmate Salameh, weigh him, take his vital signs, and conduct a physical

       examination. During this process, the staff members’ security and protective equipment

       can be seen on the videos, as well as the specific hand and leg restraints applied to inmate

       Salameh. In addition, medical supplies and other equipment can be seen in the background.



                                                13
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 14 of 22 PageID #: 138




 45.   Inmate Salameh was then placed in a specialized chair allowing an inmate to remain

       restrained while sitting upright. The video shows the specific actions taken by staff to

       utilize the specialized chair and to restrain inmate Salameh for the involuntary

       administration of liquid nutrition, and it also depicts the nature and location of the

       restraints. The Lieutenant and medical staff then conduct an inspection of the restraints,

       and adjustments are made.

 46.   Inmate Salameh is informed that he needs immediate nutrition intake due to signs of severe

       malnutrition and danger to his health, and he is asked whether he would voluntarily drink

       Ensure, a liquid nutritional supplement. Medical staff make reasonable efforts to convince

       the inmate to voluntarily accept treatment, and they explain to him the medical risks of not

       accepting treatment. When the inmate refuses to accept treatment voluntarily, medical staff

       inform him that a medical necessity for immediate treatment of a life or permanent-health

       threatening situation exists, and that the physician has ordered that treatment be

       administered to the inmate without his consent.

 47.   The medical staff then inserts a nasogastric tube into inmate Salameh, conducting further

       evaluations and examinations of inmate Salameh along the way to ensure that the tube is

       properly and safely inserted into Salameh’s body and routed to his stomach. Once the

       nasogastric tube has been fully inserted, the medical staff can be seen administering to

       Salameh, through the tube, a quantity of Novasource, a liquid nutritional supplement

       similar to Ensure. During this time, inmate Salameh is seen attempting to resist or reject

       efforts to subject him to involuntary nutrition by deliberately regurgitating and vomiting

       the supplement being provided to him. The videos also show how the medical staff and the

       security staff responded to these actions, including the measures taken to ensure that inmate

       Salameh received a nutritionally adequate quantity of supplement through the tube.

                                                14
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 15 of 22 PageID #: 139




 48.   Following the administration of liquid nutrition, medical staff carefully remove the

       nasogastric tube and conduct additional examinations. Staff can then be seen removing the

       specialized chair restraints from inmate Salameh, and he is placed on a medical bed where

       his vital signs are taken again.

 49.   Once the medical staff clears him for discharge, the use of force team escorts Salameh out

       of the area, back to his observation cell. Again, the layout of this area of Florence ADX,

       including both secure and unsecured doors, can be seen in the videos, as well as close-up

       views of security and protective equipment donned and/or carried by staff. After inmate

       Salameh is returned to his cell, the videos show staff removing his restraints, while the

       Lieutenant provides directions to the staff. Staff then secure the cell, and the videos again

       show which staff members carry the keys for this purpose. The videos then show the inside

       of inmate Salameh’s cell.

 50.   After inmate Salameh is secured in his cell, the staff members are seen navigating through

       the institution again, to a location where they conduct a debrief of the incident. During this

       debrief, each staff member again introduces himself, describing the specific duties he was

       assigned and how he carried out those duties, and indicating whether he had any injuries

       following the incident. Medical staff also introduce themselves, describing the treatment

       they administered and the inmate’s medical condition. The camera operators also introduce

       themselves by name and title again. The Lieutenant then summarizes the calculated use of

       force, including the specific actions that were taken by the staff to restrain inmate Salameh

       in preparation for the medical treatment. The videos concerning the calculated use of force

       involving the involuntary administration of nutrition to inmate Salameh on November 11,

       2015 then come to an end.



                                                15
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 16 of 22 PageID #: 140




                    JUSTIFICATION FOR WITHHOLDING THE VIDEOS

 51.   BOP takes seriously its obligation as a federal agency to remain transparent and

       accountable concerning the manner in which it conducts its affairs. This is one reason BOP

       has made fully public its Program Statements on hunger strikes and on use of force – so

       that the public is informed about the policies governing when, why, and how BOP

       undertakes involuntary medical treatment as a last resort in response to hunger striking

       inmates. But BOP takes even more seriously its statutory obligation to provide for the

       safekeeping, care, and subsistence of all persons in its custody, including the responsibility

       to monitor the health, welfare, and nutrition of inmates in its custody, and to ensure that

       appropriate steps are taken to preserve and protect inmates’ lives. BOP takes just as

       seriously the need to operate in an environment where the safety, security, and privacy of

       its staff are fully protected and where the risk of breaches (including violent or evasive

       conduct by inmates) is minimized. And paramount above all, BOP is a law enforcement

       and security agency, with a mission of protecting the public by detaining, instructing, and

       disciplining all persons charged with or convicted of offenses against the United States.

       Balancing all of these considerations, there is no question that withholding the 13 videos

       from disclosure under FOIA is fully justified.

 52.   Although involuntary administration of hydration or nutrition to a hunger striking inmate

       is a medical procedure, the relationship between calculated uses of force in a hunger strike

       context and BOP’s law enforcement and security mission is clear. As stated above, the

       original videotapes of a calculated use of force are maintained and secured as evidence in

       the appropriate SIS office. SIS’s duties include assisting in the investigation of criminal

       acts, tracking the activities of certain inmates, and training staff on intelligence-gathering

       methods and issues.

                                                16
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 17 of 22 PageID #: 141




 53.   As described above, the videotapes reveal the identities, appearance, and duties of BOP

       staff involved, as well as several locations within Florence ADX and numerous sensitive

       law enforcement techniques and procedures, the disclosure of any of which could be

       harmful to the staff members and to BOP’s law enforcement and security missions.

 54.   First, each staff member who participated in the calculated uses of force involving inmate

       Salameh is identified by name and title in the videos, with his face clearly shown. BOP is

       obligated to respect and protect the privacy of each of its employees, and each staff member

       depicted in the videos (none of whom has waived privacy rights or authorized disclosure)

       has a personal privacy interest in withholding his image from public disclosure. Release of

       these images and the information they contain about the staff members involved could

       subject those staff members to embarrassment, harassment, or threats due to their willing

       involvement in calculated uses of force and involuntary treatment of inmates on hunger

       strike. It could also subject them to unanticipated and unwanted injury to their reputations,

       and possibly to unwanted and/or derogatory publicity and inferences arising from their

       connection to law enforcement.

 55.   Second, disclosure of staff members’ identities and of their involvement in calculated uses

       of force could endanger their lives or physical safety. Given the nature of the interaction,

       inmates may harbor animosity towards staff who willingly participate in a calculated use

       of force against them. By having their identity disclosed, including through close up views

       of their faces and features, those individuals could be targeted for retaliation by the affected

       inmates, who could also potentially enlist the assistance of other inmates or of friends,

       family, or criminal confederates to carry out such retribution on their behalf.

 56.   Although, as I said, BOP takes its obligation of public transparency very seriously, there is

       no public interest in the light that release of the requested videos would shed on the

                                                 17
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 18 of 22 PageID #: 142




       agency’s performance of its statutory duties; nor is there any other interest which would

       counterbalance the staff members’ personal privacy interest in the images and information

       withheld. As noted, PS 5562.05 and PS 5566.06 are publicly available documents setting

       forth the policies governing when, why, and how BOP undertakes involuntary

       administration of medical treatment as a last resort in response to hunger striking inmates,

       as well as the protocols governing immediate and calculated uses of force. Moreover, with

       respect to inmate Salameh specifically, it is my understanding that BOP has already

       released to Plaintiff, with Salameh’s authorization, more than 2,600 pages of medical

       records, which document all of the instances in which BOP responded to inmate Salameh’s

       hunger strikes through involuntary hydration or nutrition, the medical findings germane to

       such instances, and the details of what treatment was provided and how. In addition, I am

       aware from articles Plaintiff has already published, such as one from this past June, that

       Plaintiff has interviewed multiple inmates who claim to have been subjected to involuntary

       treatment at Florence ADX, including “about 13 hours on the phone with Salameh,” who

       provided her with a detailed first-person account of what he claims he experienced. These

       disclosures fully satisfy any public interest in information about the specific calculated uses

       of force depicted in the videos, and no such interest warrants vitiating the personal privacy

       rights of the personnel involved through the additional disclosure of the videos.

 57.   In addition to the personal privacy of the staff members involved, disclosure of the videos

       would also inappropriately compromise the security of the facility and undermine BOP’s

       law enforcement and security mission by revealing techniques and procedures for gathering

       evidence for investigative and law enforcement purposes. Release of the videos would

       reveal BOP and SIS enforcement and security techniques that are not in the public domain

       and that BOP relies on to accomplish its mission of protecting inmates, staff, and the public.

                                                 18
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 19 of 22 PageID #: 143




       This includes the techniques and procedures used to prepare for and execute a calculated

       use of force within a secure BOP institution. Such disclosure could enable inmates to

       circumvent, countermeasure, and/or nullify the effectiveness of BOP’s investigative,

       intelligence, and law enforcement functions.

 58.   For one example, the protective gear and security equipment donned and/or carried by staff

       can be clearly seen on the videos at issue in this case. Disclosure of these images could

       provide inmates with valuable information about the potential weaknesses or shortcomings

       of such equipment. Inmates could study these videos and learn where each staff member is

       potentially vulnerable, thereby leaving staff open to an attack in those areas. Inmates could

       also study these videos to devise methods to try to remove the equipment or render it

       useless or less effective.

 59.   The videos also reveal specific locations where equipment (including keys) is stored or

       secured by staff. By obtaining access to these videos, inmates could potentially target those

       areas to remove keys or other security devices, allowing inmates to evade or injure staff,

       tamper with security equipment, or threaten the security of the institution.

 60.   For another example, by seeing how inmates are restrained prior to and during a calculated

       use of force, including the specific equipment used for such restraints and the capabilities

       and functionality of such equipment, inmates could devise ways to avoid being fully

       restrained, or could learn how to render the security equipment useless or less effective.

       Similarly, by observing the specific duties/responsibilities of each staff member

       participating in a calculated use of force, such as which staff member is responsible for

       restraining which part of an inmate’s body and how, inmates could learn to anticipate and

       counteract staffs’ actions, thereby circumventing staffs’ efforts to secure, restrain, and/or

       maintain control of inmate during such incidents. Given that part of the calculated use of

                                                19
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 20 of 22 PageID #: 144




       force depicted on each set of videos includes attempts at conflict avoidance with the inmate

       before proceeding with the cell extraction, release of the videotapes would reveal strategies

       and tactics for conflict avoidance that inmates intent on violence could attempt to

       undermine, putting the staff involved in the use of course at greater risk of injury.

 61.   Release of the videos could also reveal any limitations or challenges BOP may have in

       carrying out calculated uses of force and in responding to emergencies or other institutional

       situations, including space constraints and vulnerabilities of security or medical equipment.

       Specific types and quantities of medical and correctional supplies and equipment utilized

       in the performance of staff duties can be seen in the videos. Inmates could potentially use

       this information to take advantage of any weaknesses and plan affirmative attacks on or

       countermeasures to the BOP’s response in specific situations.

 62.   In addition, the videos show specific areas within the secure confines of Florence ADX,

       including the layout of those areas, the location of secure cells, unsecured areas, and

       medical and security equipment storage areas. Disclosure of this information could allow

       inmates to learn how to navigate through these areas undetected by staff, secure themselves

       in these areas, and/or gain access to critical medical supplies or security equipment.

 63.   Specifically related to calculated uses of force involving the involuntary administration of

       medical treatment, the videos reveal the method(s) utilized for initiating and completing

       medical procedures, including specific methods to restrain inmates, the adjustment of

       restraints to allow for the provision of medical treatment, and the actual medical procedures

       utilized. Release of this information could allow inmates to circumvent the BOP’s ability

       to restrain them, as well to countermeasure the effects of such medical procedures.

 64.   Indeed, in the November 11 videos, inmate Salameh is seen attempting to resist or reject

       efforts to subject him to involuntary nutrition by deliberately regurgitating or vomiting the

                                                20
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 21 of 22 PageID #: 145




       supplement provided to him. The techniques and measures the security and medical staff

       used to overcome this resistance are also depicted in the videos. Disclosure of such

       techniques and measures would allow inmates an opportunity to devise even more effective

       strategies for resisting involuntary feeding, which would undermine BOP’s objective of

       keeping the inmate alive and ensuring that the inmate is well nourished.

 65.   All of the above-described justifications for withholding the videos are necessary for BOP

       to carry out its mission of protecting the public, its staff, and inmates from harm. While

       these protection concerns are vital to BOP throughout its system, they are especially

       important at the Florence ADX, which is the institution where BOP houses its most

       dangerous convicts, often with histories of assaulting staff or other inmates, or criminal

       convictions resulting from terrorist acts against the United States, as is the case for inmate

       Salameh. Maintaining security and ensuring institutional order at Florence ADX is of

       paramount importance, and revealing BOP’s techniques and procedures for doing so could

       have detrimental effects for BOP staff, the inmates, and the general public.

 66.   None of the techniques and procedures depicted in the videotapes and discussed in the

       preceding paragraphs is in the public domain. Indeed, a key part of maintaining the security

       of BOP facilities and protecting inmates and staff is to keep detailed aspects of correctional

       management such as these out of public view. To my knowledge, BOP has never, through

       a FOIA request, disclosed or released, to anyone outside of DOJ, any videotapes of

       calculated use of force incidents occurring at Florence ADX in connection with involuntary

       medical treatment administered to inmates on hunger strike.




                                                21
Case 1:19-cv-04142-BMC Document 17-2 Filed 12/20/19 Page 22 of 22 PageID #: 146



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.


       Executed this   /8 day of Uc~&x 2019.



                                                     arne(Phelps
                                                    Correctional Services Admini~trator
                                                    North Central Regional Office·
                                                    Kansas City, Kansas




                                               22
